Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.

	
Status of the Claims
Claims 1-24 and 26-29 are pending in the application. Claims 23-24 are withdrawn. Claims 1-22 and 26-29 are under examination. This action is non-final. Response to Applicant’s arguments follow. 
It is noted that applicant elected ovarian cancer for species A and TP53, BRCA1, and BRCA2 as species B, as affirmed in the applicant’s arguments/remarks on 5/17/2021.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraph 3 contains a hyperlink. Appropriate correction is required.


Improper Markush Rejection
Claim 13 is rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively useable species. See In re Harnisch, 631 F. 2d 716, 719-20 (CCPA 1980)
The MPEP 803.02 provides guidance on the analysis of a proper Markush group. Regarding Markush groups in method claims, MPEP 2173.05(h) states: "However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property".
In the instant case, the genes do not share any common structural element that is essential to the asserted utility of being associated with cancer. The different genes are from different parts 
Since the polynucleotides are not homologous to each other, they fail to share a common structure i.e., a significant structural element. The sugar-phosphate backbone cannot be considered a significant structural element, since it is shared by all nucleic acid molecules. Therefore, the polynucleotide molecules do not share any significant structural element. 
The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with cancer. Furthermore, it is not clear from their very nature or from the prior art that the members possess a common property mainly responsible for their function in the claimed relationship. Thus, when considering the different genes recited in the alternative, as recited in the rejected claims, there does not appear to be any common structure related to the function of the genes in the claims.
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "different pathologic morphology" in claim 4 is a relative term which renders the claim indefinite.  The term “different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As currently recited, it is unclear if “different pathologic morphologies” is intended to recite differences within a single biological sample or from different locations in a subject’s body.
The term "most aggressive" in claim 5 is a relative term which renders the claim indefinite.  The term "most aggressive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what “the one or more areas with the most aggressive pathologic morphology” is in comparison to. 

Claim 13 recites “the one or more mutations are selected from those mutations set forth in FIG. 1. Per MPEP 2173.05(s), “claims are to be complete in themselves” and “Incorporation by reference is a necessity doctrine, not for applicant’s convenience”.
The applicant is encouraged to amend the claim to recite the elected genes.
. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention of independent claim 1 recites methods of treating the recurrence of a cancer by obtaining a subject’s sample before treatment, detecting at least one mutation, administering an anti-cancer therapy, determining cancer is in remission, obtaining a liquid biopsy, and detecting at least one genetic mutation.
However, the relationship between detecting one or more genetic mutations and a genetic profile and detecting one or more genetic mutations and cancer recurrence are laws of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, the generation of a genetic profile for a subject based on detection is an abstract idea because it can occur entirely within the mind. Likewise, 

The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the steps of “obtaining a biological sample” and “obtaining a liquid biopsy” (claim 1) are mere data gathering steps. Likewise, “detecting one or more genetic mutations” are mere data gathering steps.   The step of “determining that the cancer is in remission” is an abstract idea because it can occur entirely within the mind.
As in Mayo, the “administering” step simply identifies a group of people who will be interested in the correlations, namely, doctors who used anti-cancer drugs to treat patients suffering from cancer. Doctors had been using these drugs for this purpose long before this patent application existed. And a “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.’ ” Bilski, supra, at ___. 
Regarding claim 15, determining the frequency of mutations is an abstract idea as it can occur entirely within the mind and is a mathematical concept. Additionally, “selecting the one or more genetic mutations for inclusion” is an abstract idea because it occur entirely within the mind.

Therefore, the judicial exceptions of the claims are not integrated into a practical application.

The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, the steps of “obtaining a biological sample” and “obtaining a liquid biopsy” from a subject (claim 1) are mere data gathering steps. Likewise, “detecting one or more genetic mutations” are mere data gathering steps, as there is no recitation of specific reagents. The step of “determining that the cancer is in remission” is an abstract idea because it can occur entirely within the mind.
As in Mayo, the “administering the anti-cancer therapy” step simply identifies a group of people who will be interested in the correlations, namely, doctors who used anti-cancer drugs to treat patients suffering from cancer. Doctors had been using these drugs for this purpose long before this patent application existed. And a “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.’ ” Bilski, supra, at ___.
Regarding claim 2-9, the type or properties of a subject’s biological sample or liquid biopsy merely informs the practitioner on whom the method is to be used.
Regarding claim 10, the use of ddPCR or next generation sequence to detect genetic mutations is mere data gathering. Additionally, the use of sequencing and PCR is well understood, routine, and conventional (MPEP 2106.05(d)(II)).

Regarding claim 13, different mutations are merely directed toward the natural correlation.
Regarding claim 14, the type of cancer merely informs the practitioner on whom the method is to be used.
Regarding claim 15, determining the frequency of mutations is an abstract idea as it can occur entirely within the mind and is a mathematical concept. Regarding claim 16, “determining the location” of mutations on a chromosome is mere data gathering. Additionally, “selecting the one or more genetic mutations for inclusion” when above a threshold or at a different location is a mere data gathering step and an abstract idea because it occur entirely within the mind (claims 15 & 16).
Regarding claim 26-27, obtaining a liquid biopsy at predetermined periods of time is mere data gathering.
Therefore, claims 1-16 and 26-27 do not recite an element or step that are sufficiently more than the judicial exception.  
Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that natural correlation/phenomena and abstract ideas exist.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 14-16, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11).
Garcia-Murillas teaches obtaining a biological sample from a subject prior to administering an anti-cancer therapy (Fig. 1). Garcia-Murillas teaches patients underwent a tumor biopsy (obtaining a biological sample) and genetic mutations were detected (Figs. 1, 4, 5c, 7). Garcia-Murillas teaches that the patients underwent chemotherapy (an anti-cancer therapy), and that the patients were in remission (pre-relapse) (Fig. 7). Garcia-Murillas also teaches that ctDNA was detected in the blood (page 2, col. 2, first full para). ctDNA in the single postoperative sample and mutation tracking in serial samples predicted relapse of all major subtypes of breast cancer (page 2, col. 2, last full para; Figs. 1, 6, and 7) (detecting genetic mutations in liquid biopsy wherein cancer has recurred). Garcia-Murillas teaches that detection of ctDNA had a median of 7.9 months lead before clinical relapse was observed (page 2, last full para; abstract).
	Regarding claim 2, Garcia-Murillas teaches the sample is cancerous (Fig. 7; page 1, col. 2, first full para).
	Regarding claims 3, 6, and 7, Garcia-Murillas teaches that tissues taken from core biopsies were formalin-fixed and paraffin-embedded (page 8, col. 2, first full para; Fig. 7; page 1, col. 2, first full para).

Regarding claim 10, Garcia-Murillas teaches massively parallel sequencing (next generation sequencing) to detect genetic mutations from the tumor (Figure 1).
	Regarding claims 14, Garcia-Murillas teaches breast cancer (pages 1-11). 
	Regarding claim 15, Garcia-Murillas teaches determining the mutant allele frequency (Fig. 1 & 7). The teachings of Garcia-Murillas also necessarily teach that the mutant allele frequency is included in the genetic profile when it is above a threshold (Fig. 7).
	Regarding claim 16, Garcia-Murillas teaches determining a location of the one or more genetic mutations, as shown by the identification of the mutant position (e.g.: TP53 c.824G>T) (Fig 7). Therefore, the teachings of Garcia-Murillas necessarily teach determining a location of one or more genetic mutations on a chromosome by identifying the mutant position because a gene is inherently located on a chromosome. The teachings of Garcia-Murillas also necessarily teach that mutations are selected for inclusion when the one or more genetic mutations are on different chromosomes (Fig. 7).
Regarding claim 26, Garcia-Murillas teaches extracting plasma DNA to detect mutations every six months during follow-up (mutation tracking) (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11), as applied to claim 1 above, further in view of Turashvili (Turashvili et al. (2017) Front Med 4(227): 1-11).
	Regarding claim 4, the teachings of Garcia-Murillas are set forth above. Garcia-Murillas also teaches that the patients’ tumors had different sizes, histological grades, and pathologies (Table S2 and S5).
	However, Garcia-Murillas does not explicitly teach that the biological sample comprises one or more areas with different pathologic morphologies.
	Turashvili teaches that there is morphologic intratumor heterogeneity in different areas of the tumor (spatial heterogeneity) or as the tumor progresses over time (temporal heterogeneity) (page 3, last para-page 4, col. 2, first full para). Turashvili teaches that spatial heterogeneity is readily appreciated in daily surgical practice within a single tumor. Turashvili also teaches that morphologically distinct areas of individual tumors can be clonal with specific genetic 
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to obtain a biological sample, as taught by Garcia-Murillas, which necessarily comprises one or more areas with different pathologic morphologies because tumors may be morphologically heterogeneous, and this spatial heterogeneity is readily appreciated in daily surgical practice for a single tumor as taught by Turashvili. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11) as applied to claim 1 above, and further in view of Bettegowda (Bettegowda (2014) Cancer 6(224): 1-11).
	Garcia-Murillas teaches obtaining a biological sample, detecting genetic mutations in the sample, administering an anti-cancer therapy, determining the cancer is in remission, obtaining a liquid biopsy, and detecting one or more mutations where cancer has recurred (Figs 1, 5, and 7). 
Garcia-Murillas exemplifies this methodology for breast cancer but not for ovarian cancer.
	Bettegowda teaches that ctDNA was detectable in >75% of patients with ovarian cancer (abstract; Fig. 2A). Bettegowda also teaches that liquid biopsy can be applied for early detection and monitoring and to detect resistance mutations (Fig. 1; Fig. 2B). Bettegowda also teaches that increased ctDNA concentration reduces the 2-year survival probability (Fig. 5). Bettegowda also 
	It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date to modify the method of cancer monitoring and treatment of Garcia-Murillas to monitor and treat ovarian cancer because Bettegowda teaches ctDNA was detectable in ovarian cancer and liquid biopsy can be applied for detection and patient management and also because Garcia Murillas teaches that monitoring cancer recurrence using liquid biopsy of circulating tumor DNA can provide months of lead time before clinical relapse is observed.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11) as applied to claim 1 above, and further in view of Walsh (Walsh et al. (2006) JAMA 295(12): 1379-1388).
	The teachings of Garcia-Murillas are set forth above, as applied to claim 1.
However, Gracia-Murillas does not teach BRCA1 and BRCA2.
Walsh teaches testing for mutations in BRCA1, BRCA2, and TP53 (Figure; Table 2; abstract). Walsh also teaches that testing for BRCA1 and BRCA2 mutation is integral for women with a severe family history of breast or ovarian cancer (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the reference of Garcia-Murillas with Walsh to test for BRCA1, BRCA2, and TP53 using the method of Garcia-Murillas. The ordinary artisan would have a reasonable expectation of success because Garcia-Murillas detected TP53 in the ctDNA from a breast cancer patient and Walsh teaches testing for BRCA1, BRCA2, and TP53 mutations.


Claims 11, 12, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11) as applied to claim 1, and further in view of Bettegowda (Bettegowda (2014) Cancer 6(224): 1-11) and Le (Le (2016) Curr Oncol 23(5): 343-350).
The teachings of Garcia-Murillas are set forth above for breast cancer, as applied to claim 1. Garcia-Murillas teaches obtaining a biological sample, detecting genetic mutations in the sample, administering an anti-cancer therapy, determining the cancer is in remission, obtaining a liquid biopsy, and detecting one or more mutations where cancer has recurred (Figs 1, 5, and 7). 
Garcia-Murillas exemplifies this methodology for breast cancer but not for ovarian cancer.
	Bettegowda teaches that ctDNA was detectable in >75% of patients with ovarian cancer (abstract; Fig. 2A). Bettegowda also teaches that liquid biopsy can be applied for early detection and monitoring and to detect resistance mutations (Fig. 1; Fig. 2B). Bettegowda also teaches that increased ctDNA concentration reduces the 2-year survival probability (Fig. 5). Bettegowda also teaches that assessing plasma for the presence of specific mutations that can direct patient management is clinically actionable (page 8-9, bridging para).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to combine the method of Garcia-Murillas with Bettegowda to treat ovarian cancer (Bettegowda) instead of breast cancer (Garcia-Murillas) because Bettegowda teaches ctDNA was detectable in ovarian cancer and liquid biopsy can be applied for detection and patient management.

However, Garcia-Murillas in view of Bettegowda does not teach a follow-up examination schedule of every 3 months for ovarian cancer.
Le teaches a follow-up examination schedule of every 3, 4, or 6 months for ovarian cancer (page 349, second full para). Le teaches the examination every 3 months for 2 years (page 349, second full para).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the method of Garcia-Murillas in view of Bettegowda with Le to obtain the liquid biopsy from a subject with ovarian cancer (Garcia-Murillas in view of Bettegowda) every three months (Le) because Le teaches a follow-up schedule that includes a history and physical examination every 3 months to detect ovarian cancer recurrence. The ordinary artisan would have added the liquid biopsy to the examination because ctDNA is a noninvasive source to detect cancer or risk of cancer relapse (Garcia-Murillas, page 1, col 1-2, bridging para). The ordinary artisan would have been motivated to choose three months, instead of six months (Garcia-Murillas) because it gives an earlier indication of cancer occurrence by more frequent testing, which is exemplified by Le. 

	
Claims 17-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11) in view of Palmieri (Palmieri et al. (2010) Nat Rev Clin Oncol. 7: 561-574).

However, Garcia-Murillas does not explicitly teach administering a second anti-cancer therapy once metastasis of cancer is detected.

	Palmieri teaches administering a second anti-cancer therapy once the cancer is detected (Table 2). Palmieri teaches that there is a clinical use for using the same cancer therapy for the second-line treatment as the first line treatment in the metastatic setting (Table 2, page 562, col. 2, third full para). Palmieri teaches that rechallenge with the same treatment is widely used in the management of cancer, including ovarian cancer, and is effective in different tumor types (page 561, col. 2, last full para; page 572, col. 2, last para).
	Regarding claims 17 and 19, it would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Garcia-Murillas with Palmieri to administer the same anti-cancer therapy (Palmieri) once metastasis is detected (Garcia-
	Palmieri also teaches using a different anti-cancer therapy once metastasis is detected compared to the first anti-cancer therapy (Table 2).
Regarding claims 17 and 18, it would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Garcia-Murillas with Palmieri to administer a different anti-cancer therapy (Palmieri) once metastasis is detected (Garcia-Murillas) because Palmieri teaches that the use of a different second line treatment for metastatic breast cancer shows clinical benefit (Table 2).
Regarding claim 28, Garcia-Murillas teaches extracting plasma DNA to detect mutations every six months during follow-up (mutation tracking) (Fig. 1).

	Regarding claim 20, Garcia-Murillas teaches obtaining a liquid biopsy from a subject after the subject is administered chemotherapy (an anti-cancer therapy), detecting one or more genetic mutations, comparing the mutations to a profile obtained from the subject (MAF), and administration of a second anti-cancer therapy (Fig. 1, 5B, and 7). Garcia-Murillas also teaches that ctDNA was detected in the blood (liquid biopsy) (page 2, col. 2, first full para), which was taken at six month intervals (Fig 1, 5, and 7), and ctDNA in the single postoperative sample and mutation tracking in serial samples predicted relapse of all major subtypes of breast cancer (page 2, col. 2, last full para; Fig. 6).
However, Garcia-Murillas does not explicitly teach administering a second anti-cancer therapy where the cancer has recurred.

Regarding claims 20-22, it would have been obvious to a person of ordinary skill in the art before the effective filing date to combine the teachings of Garcia-Murillas with Palmieri to administer a cancer therapy (Palmieri) once recurrence is detected (Garcia-Murillas).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11) in view of Palmieri (Palmieri et al. (2010) Nat Rev Clin Oncol. 7: 561-574) as applied to claim 17 above, and further in view of ACS (American Cancer Society (2016), “Follow up Care After Breast Cancer Treatment”).
The rejection of Garcia-Murillas in view of Palmieri is set forth above, as applied to claim 17.
	However, Garcia-Murillas does not teach that the time period is every year.
	ACS teaches that doctor visits are typically done once per year after five years (Page 1). ACS also teaches that a doctor may look in the blood or measure tumor markers to monitor (page 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to obtain a liquid biopsy from the subject (Garcia-Murillas in view of Palmieri) every year because ACS teaches that doctor visits are done once per year and ACS teaches that a doctor may examine a patient’s blood to monitor.


Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11) as applied to claim 1 above, and further in view of ACS (American Cancer Society (2016), “Follow up Care After Breast Cancer Treatment”).
	The rejection of Garcia-Murillas is set forth above, as applied to claim 1.
	However, Garcia-Murillas does not teach that the time period is every year.
	ACS teaches that doctor visits are typically done once per year after five years (Page 1). ACS also teaches that a doctor may look in the blood or measure tumor markers to monitor (page 2).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to obtain a liquid biopsy from the subject (Garcia-Murillas) every year because ACS teaches that doctor visits are done once per year and ACS teaches that a doctor may examine a patient’s blood to monitor.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Murillas (Garcia-Murillas et al. (2015) Cancer 7(302): 1-11) as applied to claim 1 above, and further in view of Dong (Dong et al. (2015) Scientific Reports 5: 1-11).
	The teachings of Garcia-Murillas are set forth above, as applied to claim 1. Garcia-Murillas also teaches using digital PCR (dPCR) to track mutations in serial plasma samples (Figs. 1 and 2C; page 2, col. 1, first full para; page 6, bridging para).
	However, Garcia-Murillas does not teach digital droplet PCR (ddPCR).
	Dong teaches that digital PCR and digital droplet platforms have comparable effectiveness in quantifying DNA copy number (Abstract, Figure 6).
.

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 

35 U.S.C. 101
Although the applicant has cancelled claim 25 and amended claim 1, to recite administering an anti-cancer therapy to the subject, the claim is still directed towards a judicial exception. As in Mayo, the “administering the anti-cancer therapy” step simply identifies a group of people who will be interested in the correlations, namely, doctors who used anti-cancer drugs to treat patients suffering from cancer. Doctors had been using these drugs for this purpose long before the instant claims existed. And a “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.’ ” Bilski, supra, at ___.

35 U.S.C. 102
As the applicant has amended claims 1-3, 6-10, 13-14, and 16 to include administering the anti-cancer therapy to the subject and cancer recurrence, the rejection under 102(a)(1) from the previous action is withdrawn.
The applicant’s arguments are moot in view of the fact that the rejection is withdrawn.

35 U.S.C. 103
The applicant’s arguments are moot in view of the fact that the rejection is withdrawn.
	

Conclusion
Claims 1-22 and 26-29 are rejected.
Claims 23-24 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634